     Case 2:18-cv-06964-JGB-JPR Document 35 Filed 06/11/21 Page 1 of 1 Page ID #:5586



 1
 2
 3
 4
 5                                                         -6
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     PETER IVAN McNEAL,               ) Case No. CV 18-6964-JGB (JPR)
                                        )
12                       Petitioner,    )          J U D G M E N T
                                        )
13                  v.                  )
                                        )
14     JAMES HILL, Acting Warden,       )
                                        )
15                       Respondent.    )
                                        )
16                                      )

17          Pursuant to the Order Accepting Findings and Recommendations
18     of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this
20     action is dismissed with prejudice.
21
22
       DATED:   June , 2021
23                                        JESU
                                          JESUS
                                            SU
                                            SU
                                             USS G. BERNAL
                                          U.S.
                                            S. DISTRICT JUDGE
                                            S.
24
25
26
27
28
